Citation Nr: 0526329	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  04-30 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy.

2.  Entitlement to service connection for bunions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified at a travel 
board hearing before the undersigned Veterans Law Judge (VLJ) 
in July 2005.  

The Board notes that the veteran filed an informal claim for 
dependency and indemnity compensation (DIC) or death pension 
based on the death of his son.  It appears that the claim was 
filed in September 2004; however, it does not appear that the 
RO responded.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran does not have cardiomyopathy that is related 
to active military service.

2.  The veteran does not have bunions that are related to 
active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have cardiomyopathy that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 
(2004).

2.  The veteran does not have bunions that are the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from October 1964 to 
September 1967.  The veteran's service medical records are 
negative for any treatment for or diagnosis of cardiomyopathy 
or bunions.  Despite contentions to the contrary, the 
veteran's service records do not indicate that the veteran 
was exposed to mustard gas while serving on active duty.  

The veteran filed a claim for service connection for heart 
disease and a foot condition in March 2003.  The RO 
adjudicated his claim for heart disease as cardiomyopathy and 
his claim for a foot condition as bunions.

Associated with the claims file are private treatment reports 
which include a physical examination dated in October 1990, 
an operative report dated in November 1990, and a pathology 
report dated in November 1990 from S. Head, DPM.  Dr. Head 
diagnosed the veteran with hallux limitus, greater on the 
left than on the right foot in October 1990.  Dr. Head 
performed an arthroplasty of the first metatarsophalangeal 
joint with insertion of total joint implant and stainless 
steel grommets on the veteran's left foot.  The pathology 
report, examined by R. S. Kincaid, M.D., indicated that a 
bone segment of the left foot was benign bone and cartilage 
with reactive and degenerative changes suggestive of 
degenerative joint disease.  

Also of record are private treatment reports dated from 
October 1990 to January 1991.  The records are not labeled 
but they reference a surgery to be performed and the fact 
that the veteran suffered from hallux limitus worse on the 
left than the right.  The Board concludes that the records 
are also from Dr. Head.  The veteran was noted to have had an 
arthroplasty of the first metatarsophalangeal joint of the 
left foot with insertion of total joint implant.  He received 
physical therapy after the surgery and was noted to be doing 
well.  

Associated with the claims file are private treatment reports 
from Metropolitan Nashville General Hospital dated in 
September 2002.  A cardiac catheterization report indicates 
that the veteran suffered from cardiomyopathy of unknown 
etiology, mild mitral insufficiency, and moderate to severe 
pulmonary hypotension.  

Private treatment reports from T. Addai, M.D., dated in 
January 2003 were also associated with the claims file.  The 
records indicate that the veteran was assessed with non-
obstructive coronary artery disease and congestive heart 
failure.

Associated with the claims file are outpatient treatment 
reports from VA dated from June 2002 to January 2004.  In 
December 2002, chest x-rays were obtained.  The x-rays 
indicated that the veteran's lungs were clear.  There was 
mild increased prominence of the cardiac silhouette.  The 
mediastinal silhouette was otherwise normal.  The bony 
structure of the thorax was normal.  The examiner's 
impression was that of mild cardiomegaly.  Upon examination, 
the veteran was assessed with cardiomyopathy.  The veteran 
was contacted several times in 2003 to review his 
medications.  In January 2003, the veteran was referred for 
an evaluation and management of congestive heart failure.  He 
was noted to be stable from a cardiovascular perspective.  In 
March 2003, the veteran's cardiomyopathy was noted to be 
stable.  In May 2003, the veteran was assessed with class II 
chronic systolic heart failure, well compensated.  In June 
2003, the veteran was noted to be stable from a 
cardiovascular perspective.  In July 2003, the veteran was 
noted to have compensated class III heart failure symptoms 
and cardiomyopathy.  He was noted to be doing reasonably well 
from a cardiovascular perspective.  In October 2003, the 
veteran was noted assessed with nonischemic cardiomyopathy 
with class II symptoms.  In January 2004, he was assessed 
with well compensated class IIb-III systolic heart failure.  

The veteran testified at a travel board hearing at the RO in 
July 2005.  He testified that he had gone to Dr. Head for his 
bunions when he was 40 years old and that the doctor told him 
that he seldom saw patients as young as the veteran was with 
bunions on both feet.  He reported that in service he did not 
receive treatment for a foot condition.  He testified that 
Dr. Head said that running in boots while in service might 
have caused the bunions.  He testified that while in service 
he had to wear boots two sizes larger than his regular shoe 
size and that he had to soak his feet and rub them down after 
running in the boots.  Regarding his cardiomyopathy, the 
veteran testified that he did not receive any treatment for 
cardiomyopathy while in service.  He reported that he was in 
good health in service at age 22 but that he had a problem 
and it manifested itself when he was 59 years old at which 
time he had heart failure.  He stated that during basic 
training he noticed a burning sensation after running a mile.  
He reported that during service he would run nine miles, 
which got him in good shape.  He testified that the doctors 
who have treated him for his heart have all indicated that 
the etiology of his heart condition was unknown and that the 
doctors were unable to relate the condition to his military 
service.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  If chronicity is not applicable, 
service connection may still be established on the basis of 
38 C.F.R. §3.303(b) if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the foregoing, regulations provide that 
exposure to certain specified vesicant agents during active 
military service, together with the subsequent development of 
certain diseases, is sufficient to establish service 
connection in the following circumstances: (1) full-body 
exposure to nitrogen or sulfur mustard during active military 
service, together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); or (3) full-body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2004).

For claims involving exposure to mustard gas, the evidence 
must show in-service exposure, and a diagnosis of current 
disability, but a claimant is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and his in-service exposure.  Rather, that nexus 
is presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 
3.316 (2004); see also Pearlman v. West, 11 Vet. App. 443, 
446 (1998).

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing entitlement to service connection 
by proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

A.  Cardiomyopathy

Despite the veteran's contentions, there is no evidence to 
show that the veteran was exposed to mustard gas or Lewisite 
to allow for consideration of service connection under 38 
C.F.R. § 3.316.  More importantly, cardiomyopathy is not one 
of the diseases which is presumed related to exposure to 
mustard gas, and there is no suggestion in the record that 
the veteran had a listed lung disease that in turn led to 
cardiomyopathy.  Thus, service connection cannot be granted 
under 38 C.F.R. § 3.316.  Likewise, as will be explained 
below, because it was not manifested until years after the 
veteran's military service, it may not be presumed to have 
been incurred in or aggravated during service within the 
context of 38 C.F.R. § 3.307.  38 C.F.R. §§ 3.307, 3.309 
(cardiovascular-renal disease may be presumed to have been 
incurred in or aggravated during active military service if 
manifested to a compensable degree within a year of 
separation from qualifying service.)

The Board will consider the veteran's claim for service 
connection for cardiomyopathy on a direct basis.  The first 
evidence of treatment for cardiomyopathy was in December 
2002.  The veteran was diagnosed with mild cardiomegaly and 
cardiomyopathy at a VA medical center.  The veteran was 
treated for a heart disability at VA from June 2002 to 
January 2004.  A cardiac catheterization performed at 
Metropolitan Nashville General Hospital in September 2002 
revealed cardiomyopathy of unknown etiology.  He was also 
treated for his heart condition in June 2003 by Dr. Addai.  
All of the medical evidence of record indicates that the 
veteran's cardiomyopathy was of unknown etiology.  At no time 
did any of the examiners who treated him, either private or 
VA, relate his diagnosis to his service.  The veteran himself 
testified that none of his treating physicians had related 
this disability to military service and that the cause of his 
cardiomyopathy was unknown.  Furthermore, the veteran's heart 
condition was not manifest until many years after he left 
military service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  

B.  Bunions

The veteran was treated for hallux limitus in October 1990.  
Dr. Head performed an arthroplasty with insertion of a total 
joint implant and stainless steel grommets in the veteran's 
left foot.  After the surgery, the veteran was treated with 
physical therapy and was noted to be doing well.  Dr. Head 
provided no opinion linking the veteran's foot disability to 
his military service.  The veteran testified that Dr. Head 
indicated that marching in boots while in service might have 
been the cause of his bilateral bunions.  

The totality of the competent medical evidence shows the 
veteran was treated for a foot disability from October 1990 
to January 1991.  There are no current treatment records nor 
is there a medical opinion linking any bunions or residuals 
thereof to the veteran's active military service.  
Additionally, the veteran's foot disability was not manifest 
until many years after he left military service.  The Board 
finds that the absence of evidence showing a problem in 
service until many years after service is of greater 
evidentiary weight than the veteran's own unsubstantiated 
allegation of in-service incurrence.  Consequently, the 
preponderance of the evidence is against the veteran's claim.  

The Board notes that the veteran has alleged that his 
cardiomyopathy and his bilateral bunions are related to his 
military service.  While the veteran is capable of providing 
information regarding his current symptoms, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for cardiomyopathy or bunions.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in March 2003.  The RO 
wrote to the veteran in June 2003 and informed him of the 
evidence he needed to substantiate his claims of service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  The RO sent a 
follow-up letter to the veteran in July 2003 and again 
informed him of the elements to satisfy in order to establish 
service connection.  In January 2005, the veteran was again 
sent a follow-up letter and advised that he should submit any 
evidence he had pertinent to his service connection claims.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although all notices required by the VCAA were 
not provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA outpatient treatment reports.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contention that his cardiomyopathy and bunions 
are related to his military service.  The Board is not aware 
of any outstanding evidence.  As for whether further action 
should have been undertaken by way of obtaining additional 
medical opinion on the question of whether any current 
disability is traceable to military service, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, the veteran has had 
post-service problems with cardiomyopathy and bunions, but 
there is no indication, except by way of unsupported 
allegation, that either may be associated with military 
service.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for cardiomyopathy is 
denied.

Entitlement to service connection for bunions is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


